          Case: 3:20-cv-00192-JMV Doc #: 23 Filed: 08/17/21 1 of 6 PageID #: 668




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

RHONDA BUGGS                                                                                         PLAINTIFF

                                                                                    NO. 3:20-CV-00192-JMV

KILOLO KIJAKAZI,
Acting Commissioner of Social Security1                                                           DEFENDANT

                                       MEMORANDUM OPINION

          This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding applications for a period of disability and disability insurance benefits

and supplemental security income benefits (“SSI”). The parties have consented to entry of final

judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

any appeal to the Court of Appeals for the Fifth Circuit. The Court, having reviewed the record,

the administrative transcript, the briefs of the parties, and the applicable law and having heard

oral argument, finds that for the reasons set out below, the Commissioner’s decision should be

affirmed.

                                             Standard of Review

           The Court’s review of the Commissioner’s final decision that Plaintiff was not disabled

    is limited to two inquiries: (1) whether substantial evidence supports the Commissioner’s

    decision; and (2) whether the decision comports with relevant legal standards. See 42 U.S.C.

    § 405(g); Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994). When substantial evidence

    supports the Commissioner’s findings, they are conclusive and must be affirmed. See 42



1
 The Clerk is directed to amend the record to reflect the substitution of the Acting Commissioner as successor in the
place of Andrew Saul.
        Case: 3:20-cv-00192-JMV Doc #: 23 Filed: 08/17/21 2 of 6 PageID #: 669




 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971). The Supreme Court

 recently explained:

       The phrase “substantial evidence” is a “term of art” used throughout
       administrative law to describe how courts are to review agency factfinding.
       Under the substantial-evidence standard, a court looks to an existing
       administrative record and asks whether it contains sufficient evidence to support
       the agency’s factual determinations. And whatever the meaning of “substantial”
       in other contexts, the threshold for such evidentiary sufficiency is not high.
       Substantial evidence . . . is more than a mere scintilla. It means—and means
       only—such relevant evidence as a reasonable mind might accept as adequate to
       support a conclusion.

 Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (emphasis added) (citations and internal

 quotations and brackets omitted).

        Under the substantial evidence standard, “[t]he agency’s findings of fact are conclusive

 unless any reasonable adjudicator would be compelled to conclude to the contrary.” Nasrallah

 v. Barr, 140 S. Ct. 1683, 1692 (2020) (citations and internal quotations omitted). In applying

 the substantial evidence standard, the Court “may not re-weigh the evidence in the record, nor

 try the issues de novo, nor substitute [the Court’s] judgment for the [Commissioner’s], even if

 the evidence preponderates against the [Commissioner’s] decision.” Bowling v. Shalala, 36

 F.3d 431, 434 (5th Cir. 1994). A finding of no substantial evidence is appropriate only if no

 credible evidentiary choices or medical findings exist to support the decision. See Johnson v.

 Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988).

                                            Discussion

       Plaintiff presents the following issues for this appeal:

       1. Whether the ALJ erred when he gave weight to opinions that did not have the benefit
          of all the pertinent medical evidence.

       2. Whether the ALJ erred when he failed to properly consider all the evidence of record.

The Court will take up these issues seriatim.


                                                 2
        Case: 3:20-cv-00192-JMV Doc #: 23 Filed: 08/17/21 3 of 6 PageID #: 670



   1. The ALJ did not err in assigning weight to the medical opinions in this case.

       In this case, the ALJ gave weight to the opinions of state agency medical consultants

(“SAMC”), who assessed Plaintiff’s physical residual functional capacity (“RFC”) in March of

2017 and May of 2017. Dr. Carol Kossman and Dr. Glenn James assessed the Plaintiff with a

light RFC. The SAMCs noted in relevant part:




The ALJ found as follows:




       According to Plaintiff, “[t]he problem with any reliance on the state agency physicians’

opinions is that these physicians only based their opinions on evidence through the date last

insured (“DLI”) of December 31, 2016.” Pl.’s Br. 5. Plaintiff adds that “there was never an

                                                3
        Case: 3:20-cv-00192-JMV Doc #: 23 Filed: 08/17/21 4 of 6 PageID #: 671




opinion with respect to any of the evidence for . . . [her SSI application] and for any evidence

generated after her DLI of December 31, 2016.” Id.

       According to Plaintiff, the SAMCs did not have the following pertinent records:
       •        November 12, 2018; MRI of cervical spine. Impression. 1. Very Small
       central disc protrusion C3-4 as noted above; 2. Mild to moderate central to
       paracentral disc protrusion C4-5, as noted above; 3. Mild disc protrusion and
       particularly right paracentral to lateral location C5-6, as noted above. (TR 445).
       •        December 12, 2018; EMG Report; Conclusion: Abnormal study. 1. There
       is electrophysiologic evidence of an ulnar entrapment neuropathy across the ulnar
       gross bilaterally. L>R. Ultrasound revealed an enlarged hypoechoic ulnar nerve at
       the groove bilaterally, L>R; 2. There is electrophysiologic evidence of a right
       median neuropathy at the wrist. These findings meet the minimum criteria for
       very mild carpal tunnel syndrome. (TR 456).
       •        January 7, 2019; MRI of the lumbar spine. L4/L5, there is a moderate
       broad-based disc bulge and facet degenerative changes and annular tear with mild
       spinal canal stenosis. There is mild right-sided foraminal narrowing…(TR454-
       455). Impression: Impression: Scattered degenerative disc disease most
       significant with mild spinal canal stenosis at this level. There is foraminal
       narrowing as discussed above. (TR 455).

Pl.’s Br. 5. Plaintiff ultimately contends “the . . . ALJ impermissibly translated nearly all

of the material evidence that had been generated since the SSI filing date. There is no

opinion that properly considers or account for this evidence.” Id. at 6.

       Plaintiff’s argument is unavailing. First, even Plaintiff acknowledges the ALJ’s RFC is

not completely based on the SAMCs’ opinions. Indeed, the ALJ clearly stated he attributed only

“some weight” to those opinions. Second, Plaintiff makes no attempt to show how any of the

later evidence is inconsistent with the ALJ’s RFC determination. The ALJ considered the

claimant’s neck and low back impairments and carpal tunnel syndrome in formulating the RFC.

Ultimately, in view of the RFC found by the ALJ, only sedentary jobs were available, and

Plaintiff has not shown how any of the evidence above supports limitations inconsistent with the

requirements of the jobs proffered by the VE. Thus, notwithstanding any error committed by the

ALJ, Plaintiff has shown no prejudice.


                                                  4
           Case: 3:20-cv-00192-JMV Doc #: 23 Filed: 08/17/21 5 of 6 PageID #: 672




      2. The ALJ did not err in evaluating the evidence of record.

          Plaintiff argues that “in light of the holding in Loza v. Apfel, the ALJ clearly erred in his

assessment of her carpal tunnel syndrome, his limitations with respect to her neck/cervical spine,

and her postural limitations.” Pl.’s Br. 7. According to Plaintiff, “[t]he problem with the ALJ’s

analysis of the carpal tunnel is that he only incorporated a limitation for the state of what he

perceived her limitations would be after her surgery. In his decision he stated, ‘[S]he had

improvement in her carpal tunnel symptoms after undergoing surgery.’” Id. at 8. According to

Plaintiff, if the ALJ limited her “to frequent use of her dominant upper extremity while making

the concession that improvement occurred after surgery, . . . the ALJ erred by failing to consider

her for a closed period of benefits up until she had the surgery on her dominant upper extremity.”

Id.

          Plaintiff’s argument here is fallacious. According to Plaintiff, if her status improved after

surgery, and this landed her at the level of “frequent” manipulative work, her status prior to

surgery had to be suitable only for less than “frequent” manipulative work. However, under the

regulations, the term “frequent means occurring from one-third to two-thirds of the time.” SSR

83-10, 1983 WL 31251. As such, it is not inconceivable that prior to surgery, Plaintiff’s capacity

for work was at a lower level of the “frequent” range and remained within the range of

“frequent,” notwithstanding improvement after surgery. Indeed, a December 2018 EMG report

described Plaintiff’s carpel tunnel syndrome as consistent with “the minimum criteria for very

mild carpal tunnel syndrome.” Tr. 467. Furthermore, according to the Dictionary of

Occupational Titles (“DOT”), the call-out operator job2 required only occasional (exists up to 1/3

of the time) reaching, handling, and fingering, and 52,000 jobs existed in the national economy.



2
    DOT 237.367-014, 1991 WL 672186.

                                                    5
        Case: 3:20-cv-00192-JMV Doc #: 23 Filed: 08/17/21 6 of 6 PageID #: 673




Tr. 68. Plaintiff has not persuaded the Court that the evidence shows she could not perform this

job. Accordingly, Plaintiff has not shown prejudice.

       Concerning Plaintiff’s neck impairment, she argues there is not substantial evidence to

support the ALJ’s failure to include any limitations in the RFC for her impairment. Pl.’s Br. 10.

However, the ALJ specifically noted that a neurosurgical exam in February 2019 revealed full

range of motion in the cervical spine. Tr. 21, 509. This evidence, along with other evidence

cited by Defendant, constitutes substantial evidence.

       Lastly, Plaintiff points out, concerning her postural limitations, that the ALJ stated,

“Further her physical exams do not support the provided postural limitations.” Pl.’s Br. 11.

Plaintiff explains that the “ALJ was making this reference with respect to the limitations the state

agency medical consultants identified of the Plaintiff that opined that she could occasionally

stoop.” Id. The Court finds there is no prejudice shown here because, according to the DOT,

none of the jobs proffered by the VE required stooping.

       Based on the foregoing, the ALJ committed no reversible error, and the Commissioner’s

final decision will be affirmed.

       Signed this 17th day of August, 2021.



                                                        /s/ Jane M. Virden
                                                        U.S. Magistrate Judge




                                                 6
